               Case 2:19-cv-00423-R-AFM Document 12 Filed 03/14/19 Page 1 of 2 Page ID #:49



           1       COOLEY LLP
                   Koji F. Fukumura (189719) (kfukumura@cooley.com)
           2       Ryan E. Blair (246724) (rblair@cooley.com)
                   Erin C. Trenda (277155) (etrenda@cooley.com)
           3       4401 Eastgate Mall
                   San Diego, CA 92121
           4       Telephone: (858) 550-6266
                   Facsimile: (858) 550-6420
           5
                   Attorneys for Defendants
           6       Activision Blizzard, Inc., Robert A. Kotick, and Collister
                   Johnson
           7
           8
           9                               UNITED STATES DISTRICT COURT
         10                              CENTRAL DISTRICT OF CALIFORNIA
         11
         12        MOHAMAD AL LABADE,                          Case No. 2:19-cv-00423-R-AFM
                   Individually and On Behalf of All
         13        Others Similarly Situated,                  NOTICE OF APPEARANCE OF KOJI
                                                               F. FUKUMURA
         14                        Plaintiff,
         15              v.                                    JURY TRIAL DEMANDED
         16        ACTIVISION BLIZZARD, INC.,                  Ctrm:        880, 8th Floor
                   ROBERT A. KOTICK, SPENCER                   Judge:       Hon. Manuel L. Real
         17        NEUMANN, and COLLISTER
                   JOHNSON,
         18
                                   Defendants.
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                    NOTICE OF APPEARANCE OF KOJI F.
ATTORNEYS AT LAW                                                                                     FUKUMURA
   SAN DIEGO
                                                                                 CASE NO. 2:19-CV-00423-R-AFM
               Case 2:19-cv-00423-R-AFM Document 12 Filed 03/14/19 Page 2 of 2 Page ID #:50



           1             PLEASE TAKE NOTICE that Koji F. Fukumura of the law firm Cooley LLP,
           2       who is registered for CM/ECF and admitted to the Central District of California,
           3       enters his appearance as counsel of record on behalf of Defendants Activision
           4       Blizzard, Inc., Robert A. Kotick, and Collister Johnson in the above-captioned matter.
           5       Effective immediately, please add Koji F. Fukumura as an attorney to be noticed on
           6       all matters at the following address:
           7
                         Koji F. Fukumura
           8             COOLEY LLP
                         4401 Eastgate Mall
           9             San Diego, CA 92121
                         Telephone: (858) 550-6000
         10              Facsimile: (858) 550-6420
                         Email: kfukumura@cooley.com
         11
         12        Dated: March 14, 2019                   COOLEY LLP
         13
         14                                                /s/Koji F. Fukumura
                                                           Koji F. Fukumura (189719)
         15                                                Ryan E. Blair (246724)
                                                           Erin Trenda (277155)
         16                                                4401 Eastgate Mall
                                                           San Diego, CA 92121
         17                                                Telephone: 858-550-6000
                                                           Facsimile: 858-550-6420
         18                                                Email: kfukumura@cooley.com
                                                                   rblair@cooley.com
         19                                                        etrenda@cooley.com
         20                                                Attorneys for Defendants
                                                           Activision Blizzard, Inc., Robert A. Kotick,
         21                                                and Collister Johnson
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                                  NOTICE OF APPEARANCE OF KOJI F.
ATTORNEYS AT LAW                                           1.                                      FUKUMURA
   SAN DIEGO
                                                                               CASE NO. 2:19-CV-00423-R-AFM
